DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claims 1, 5, 6, 16, 18, and 19 are objected to because of the following informalities.
Considering Claims 1, 5, 6, 16, 18, and 19: The claims use the terms “plasticizer” and “plasticiser” interchangeably.  Applicant should amend the claims to contain a uniform spelling for this term.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of                WO 2011/020170 (“Huneault”).
Considering Claims 1, 3, 6, and 7: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure.”  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 1.  The single-screw extruder of St-Pierre reads on the second extruder of claim 1.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw 
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 1, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 1.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 1.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 1.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 1 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticiser of claim 1.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six zones of the twin-screw extruder of St-Pierre reads on the fourth zone of the first extruder of claim 1.
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 1.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 1, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in steps 2a) through 2d) in claims 1 and 7 would materially affect the structure of the final product.
Considering Claim 2: St-Pierre teaches examples of compositions containing 22, 36, and 39 wt% thermoplastic starch.  (St Pierre, 653, Table 1, entries 2, 3, and 5).
Considering Claim 4: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the Markush group of claim 4.  
Considering Claim 5: St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 5.
Considering Claim 8: St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (St-Pierre, Abstract).  
Considering Claim 16: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 16.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 16.
St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (Id. Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).
With respect to the limitation directed to step 2c) in claim 16, the examiner is interpreting step 2c) as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in 2c) in claim 16 would materially affect the structure of the final product.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of WO 2011/020170 (“Huneault”).
Considering Claim 18: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure” where it is blended by the polyethylene.  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 18.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 18, and the introduction of the polyethylene at this zone reads on step 1a) of claim 18.
Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 18, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 18.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 18.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 18.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 18 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticizer of claim 18.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six zones of the twin-screw extruder of St-Pierre reads on the fourth zone of the first extruder of claim 18.
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 18.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 18, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in steps 2a) through 2d) in claim 18 would materially affect the structure of the final product.
Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 18.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 18.
St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (Id. Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).  The twin-screw extruder of Huneault reads on the second extruder of claim 18.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of WO 2011/020170 (“Huneault”).
Considering Claim 19: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure” where it is blended by the polyethylene.  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 19.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 19, and the introduction of the polyethylene at this zone reads on step 1a) of claim 19.
Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 19, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 19.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 19.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 19.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 19 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticizer of claim 19.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six zones of the twin-screw extruder of St-Pierre reads on the fourth zone of the first extruder of claim 19.
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 19.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic Id. Figure 1.).  
The “starch feed” zone show in Figure 1 of Huneault reads on step 2a) claim 19.  The “plasticizer pump” zone shown in Figure 1 of Huneault reads on step 2b) of claim 19.  The “devolatilization” zone of Huneault reads on step 2c) of claim 19.  With respect to step 2d), St-Pierre teaches that the pressure of the thermoplastic starch in the single-screw extruder should be maintained at a certain level to prevent boiling of water and glycerol.  (St-Pierre, 650, first column).  Accordingly, one of ordinary skill in the art would reasonably understand pressure to be a result-effective variable that it would be obvious to control when processing thermoplastic starch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the thermoplastic starch used in the process of St-Pierre through an extruder having the zones taught by Huneault, and the motivation to have done so would have been that Huneault teaches that this process is achieves lower energy requirements and higher production rates than comparable methods of producing thermoplastic starch.  (Huneault, 6, lines 28-34).
Claims 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) and WO 2011/020170 (“Huneault”), as applied above to claims 1 and 16, and further in view of                     WO 2013/178746 (“Soliman”).
Considering Claims 9 and 17: The relevant teachings of St-Pierre and Huneault are discussed above with respect to the obviousness rejections of claims 1 and 16.
St-Pierre does not teach that the thermoplastic starch–polyethylene blend is further subjected to a step in which it is stretched at elevated temperatures in a machine direction and a transverse direction.  However, Soliman teaches stretching a thermoplastic starch–polyolefin composition at elevated temperatures in a machine direction and a transverse direction to produce a biaxially stretched article.  (Soliman, 1, lines 1-7).  Soliman is analogous art because it is directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin compositions.  It would Id. 4, lines 16-18).
Response to Arguments
Applicant’s arguments in the remarks dated June 11, 2021, have been fully considered, and the examiner responds as follows.
At pages 10 and 11 of the remarks, applicant argues that the obviousness rejection of the claims over St-Pierre and Huneault should be withdrawn because St-Pierre does not teach that the thermoplastic starch is degassed.  This argument has been fully considered but is not considered to be persuasive.  
With respect to claims 1 and 18, the “degassing” step 2c) is process language that is part of the product-by-process “thermoplastic starch” limitation.  The language does not meaningfully limit the product because it does not specify any specific volatiles content of the thermoplastic starch.  Thus, the thermoplastic starch of St-Pierre and Huneault may be considered to be “degassed” because it is necessarily degassed relative to a thermoplastic starch having a higher volatiles content.
Further, the claims are rejected as obvious over the combination of St-Pierre and Huneault and not St-Pierre alone.  Huneault teaches a step that reads on the degassing step 2c) of the claims.  This teaching of Huneault is particularly relevant to new claim 19, which does require the step of degassing the thermoplastic starch.  According to the present specification at page 2, line 31, the degassing step “reduces the water content of the thermoplastic starch.”  Huneault teaches that water is removed from the thermoplastic starch through a “vacuum devolatilization” in zones 4 and 5 of the extruder.  (Huneault, 13, lines 28-30).  Huneault teaches that zones 1 through 6 are set to a temperature of 140 °C, which indicates that the devolatilization is performed at this temperature.  The examiner notes that this temperature falls within the temperature range of claim 18.  The devolatilization taught by Huneault is also shown in Figure 1 of Huneault, which labels zone 4 with the terms “devolatilization” and “water removal.”  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767